       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 1 of 31



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 SUSAN BYRNE                             :
     Plaintiff,                          :
                                         :        No. 3:17-CV-1104 (VLB)
       v.                                :
                                         :
 YALE UNIVERSITY, INC.                   :        September 3, 2020
      Defendant.                         :
                                         :
                                         :
                                         :
                                         :

MEMORANDUM OF DECISION AND ORDERS ON PARTIES’ PRE-TRIAL MOTIONS
                  IN LIMINE, [Dkts. 90-97, 99-100]
      Before the Court are two pre-trial motions in limine filed by Plaintiff Susan

Byrne (“Plaintiff” or “Professor Byrne”)[Dkts 99-100] and eight motions in limine

filed by Defendant Yale University, Inc. (“Defendant” or “Yale”) [Dkts. 90-97]. For

clarity and to avoid duplicity, the Court will address the motions in limine as the

issues would present chronologically at trial, rather than sequentially by docket

number. First, the Court considers Plaintiff’s two motions in limine, which address

evidence on liability. Next, the Court considers Defendant’s motions to exclude

evidence that pertains to liability, namely Yale’s internal investigations and faculty

correspondence. [Dkts. 92, 95, and 90]. Then, the Court considers Defendant’s

motions in limine pertaining to damages, moving from testimony supporting

damages claims and concluding with remedies. [Dkts. 93, 96, 91, 97 and 94].


      The Court enters the following orders as detailed in this omnibus decision:


            •   Dkt. 99: Plaintiff’s Motion in Limine to exclude audio recordings of
                Climate Review interviews is DENIED without prejudice. Plaintiff shall

                                             1
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 2 of 31



             inform the Court as to whether she seeks leave to conduct additional
             limited discovery within 21 days of this Order.

         •   Dkt. 100: Plaintiff’s Motion in Limine to exclude lay opinion testimony
             about Plaintiff’s employment is DENIED.

         •   Dkt. 92: Defendant’s Motion in Limine to exclude admission of the
             Climate Review Report is DENIED. The parties shall confer in good
             faith to consider a stipulated redacted version of the exhibit.

         •   Dkt. 95: Defendant’s Motion In Limine to exclude admission of the Title
             IX investigation against Professor Robert González Echevarría is
             DENIED in part, GRANTED in part, and DENIED without prejudice in
             part.

         •   Dkt. 90: Defendant’s Motion in Limine concerning miscellaneous
             issues is GRANTED in part, DENIED in part, and GRANTED as to the
             redaction of student information.

         •   Dkt. 93: Defendant’s Motion in Limine to exclude admission of external
             reviewers’ opinions on damages is GRANTED.

         •   Dkt. 96: Defendant’s Motion in Limine to exclude Plaintiff’s opinion
             about her scholarship is GRANTED.

         •   Dkt. 91: Defendant’s Motion in Limine to exclude evidence of backpay
             is GRANTED pursuant to the parties’ agreement on the issue.

         •   Dkt. 97: Defendant’s Motion in Limine to exclude evidence or
             argument for reinstatement with tenure is GRANTED.

         •   Dkt. 94: Defendant’s motion for bifurcation of the trial as to punitive
             damages is DENIED. However, the Court will bifurcate deliberation of
             punitive damages.


  I.     Factual and Procedural Background


  Briefly, Professor Byrne alleges that she was wrongfully denied tenure by three

senior faculty members of Yale’s Department of Spanish and Portuguese (the

“Department”) after she reported alleged instances of sexual harassment by


                                         2
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 3 of 31



Professor González Echevarría to administrators and staff. See generally [Dkt. 33

(Second. Am. Compl.)]. The crux of Plaintiff’s retaliation claim is that three of the

five senior professors in the department were angered by what they assumed to be

her involvement in Yale’s investigations into alleged sexual harassment and

colluded to vote against her tenure candidacy on that basis. See [Dkt. 120 (Summ.

J. Decision) at 16-29]. Yale maintains that Professor Byrne’s scholarship missed

Yale’s high standard for tenure as further evidenced by the opinion of non-voting

members of the departmental tenure review committee and that she received fair

and thorough consideration of her tenure case. See [Id. at 26-30].


      On March 27, 2020, the Court granted Defendant’s Motion for Summary

Judgment as to Plaintiff’s negligent misrepresentation claim but denied summary

judgment as to Plaintiff’s claims for retaliation in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. and the Connecticut Fair

Employment Practices Act (“CFEPA”), Conn. Gen. Stat § 46a-60 et seq. [Dkt. 120

(Summ. J. Decision)] as to Professor Byrne’s tenure denial. The Court also denied

Defendant’s motion for summary judgment as to Plaintiff’s common law claim for

breach of contract. [Id. at 30-34].


                                      Legal Standard


      The purpose of a motion in limine is to “aid the trial process by enabling the

Court to rule in advance of trial on the relevance of certain forecasted evidence, as

to issues that are definitely set for trial, without lengthy argument at, or interruption

of, the trial.” Palmieiri v. Defaria, 88 F.3d 136, 141 (2d. Cir. 1996). Evidence should


                                            3
         Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 4 of 31



be excluded on a motion in limine only when the evidence is clearly inadmissible

on all potential grounds. Levinson v. Westport Nat'l Bank, No. 3:09-CV-1955 (VLB),

2013 WL 3280013, at *3 (D. Conn. 2013). A court's ruling regarding a motion in limine

“is subject to change when the case unfolds ... Indeed even if nothing unexpected

happens at trial, the district judge is free, in the exercise of sound judicial

discretion, to alter a previous in limine ruling.” Palmieiri, 88 F.3d at 139 (citing Luce

v. United States, 469 U.S. 38, 41-42 (1984)).


Dkt. 99: Plaintiff’s Motion to Exclude Late-Disclosed Recordings.


        Yale Law School Professor Kate Stith served as an advisor to Professors

Adorno, González Echevarría, and Vallis during Defendant’s climate study. She

recorded these senior professors’ interviews with Yale’s attorneys’ consent. See

[Pl. Ex. 7 (Climate Report) at 3]. Plaintiff sought copies of the recordings during

discovery. [Dkt. 99-4 (Pl. Mot. in Limine, Ex. 3) Def. Resp. to Pl. Prod. Request 1]. In

response, Defendant claimed that Professor Stith no longer possessed the

interviews because she upgraded her iPhone and did not save the recordings to

the cloud or preserve them via any other method. [Id.]. The Defendant stated that

Professor Stith was unaware that upgrading her phone would cause her to lose the

recorded interviews and her cell phone service provider did not warn her of this

risk. [Id.].


        Plaintiff states that the recordings were first disclosed on December 18,

2019, nearly 300 days after the close of discovery and eleven days before the Joint

Trial Memorandum (“JTM”) deadline. [Dkt. 99 at 2-3]. Plaintiff also argues “[t]here


                                           4
        Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 5 of 31



are issues with this production, including redactions of the recordings that last

over thirty minutes in one instance, two hours of missing recordings of Professor

Adorno’s interview, and no recordings of Professor Gonzalez Echevarria’s

interview.” [Id. at 2].


       Plaintiff argues the Defendant should be precluded from introducing the

recordings pursuant to Fed. R. Civ. P. 37(c), which states that “[i]f a party fails to

provide information or identify a witness as required by Rule 26(a) or (e), the party

is not allowed to use that information or witness to supply evidence on a motion,

at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” [Dkt. 99 at 3-4]. Plaintiff argues that she was prejudiced by the late

disclosure of the redacted recordings, after her depositions of Professors Adorno

and Vallis and Attorney Thomas. [Id. at 3]. Plaintiff does not challenge the

admissibility of the recordings on any other basis, including that she was

prejudiced by the redactions.


       In opposition, Yale argues that consideration of the four-factor test from

Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006)(citing Softel, Inc. v. Dragon

Med. & Scientific Commc'ns, Inc., 118 F.3d 955, 961 (2d Cir.1997)) militates against

sanctioning Yale by excluding its evidence. [Dkt. 110 (Def. Mem. in Opp’n) at 4-5].

The four factors are: (1) the party's explanation for the failure to comply with the

disclosure requirement, (2) the importance of the testimony of the precluded

witnesses, (3) the prejudice suffered by the opposing party as a result of having to

prepare to meet the new testimony, and (4) the possibility of a continuance.

Patterson, 440 F.3d at 117. Additionally, bad faith is not required before awarding

                                          5
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 6 of 31



exclusion, but “it can be taken into account as part of the party’s explanation for

its failure to comply.” Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006).

      Here, Yale states it failed to produce the recordings timely because it did not

have possession or control over the recordings. They were on Professor Stith’s

personal cell phone. [Dkt. 110 at 3]. It does not state why it did not obtain a copy of

the recordings previously in view of the fact that it authorized the recordings to be

made by a member of its faculty and the recordings were of interviews conducted

in response to numerous accusations of sexual harassment by Yale faculty, any

one of which could have resulted in a lawsuit.


      Yale states that Professor Stith discovered the recordings after she searched

her cloud back-up following her discovery of an unrelated recording that she

previously believed was deleted. [Id.]. Defendant informed Plaintiff of the existence

of the recordings on December 2, 2019 and then produced the redacted materials

on December 18, 2019, 11 days before the December 30, 2019 JTM deadline. [Id. at

3-4]; [Dkt. 59 (Am. Scheduling Order)]. The Court concludes that Yale’s Rule 26(e)

discovery supplementation was timely.


      The Court disagrees with Yale as to the evidentiary significance of the audio

evidence. For reasons discussed in the Court’s memorandum of decision denying

Defendant’s motion for summary judgment on Plaintiff’s retaliation claims and

discussed here infra., 9-13, the Climate Review is an integral part of the case. The

parties did not include the audio recordings with their JTM or the motion in limine.

It is curious that the parties take converse positions on the introduction of the

Climate Review Report and the audio recordings of the interviews: the Defendant

                                           6
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 7 of 31



seeks to exclude admission of the Climate Review Report [Dkt. 92] over Plaintiff’s

objection, whereas Plaintiff objects to introduction of the redacted recordings of

the interview. [Dkt. 99]. The importance of the evidence and the interest of

completeness suggests that the recordings should not be excluded. See Fed. R.

Evid. 106.


      The third factor poses a greater challenge. The Court cannot assess whether

Plaintiff was prejudiced by the absence of the redacted and otherwise missing

recordings, especially in the absence of the recordings themselves. Since the loss

of the recordings was caused by the act or omission of Yale in failing to discharge

its duty to preserve material it could have reasonably foreseen the duty to preserve,

the equities weigh in Plaintiff’s favor. Balancing the equities is best served by

permitting Plaintiff to re-open relevant discovery, which is likely to cure any

potential prejudice.


       The fourth factor in this case is dispositive. Trial has been continued

repeatedly because of the pandemic. The uncertainty of proceeding with a lengthy

civil jury trial is heightened by the backlog of criminal proceedings, which must

take precedence. This has provided both parties with ample time to supplement the

discovery upon consideration of the recordings.


      Therefore, the Court DENIES Plaintiff’s Motion in Limine to exclude audio

recordings of the Climate Review interviews without prejudice. [Dkt. 99]. Plaintiff

shall indicate to the Court within 21 days if she intends to pursue any additional

discovery as a consequence of the late-disclosure of the redacted and otherwise


                                         7
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 8 of 31



missing recordings. Additionally, since Defendant states that they do not intend to

offer the recordings at trial and do not proffer a basis for their admission, the Court

has not considered their admissibility beyond the issue of the late discovery.


Dkt. 100: Plaintiff’s Motion to Exclude Lay Opinion Testimony Regarding Plaintiff’s
Employment
       Professor Byrne seeks to exclude testimony from Professors Julie Dorsey

and Steven Wilkinson, who served on a faculty committee that heard Plaintiff’s

administrative appeal of her tenure denial, and from academic administrators John

Dovidio, Tamar Gendler, and Amy Hungerford. Plaintiff argues that “[t]hese

individuals were not part of the decision making process in the denial of Plaintiff’s

tenure application and as such cannot testify as to the decision to not grant Plaintiff

tenure,” and is therefore improper lay opinion testimony. [Dkt. 100]; Fed. R. Evid.

701(b). Plaintiff cites Hester v. BIC Corp., 225 F.3d 178, 185 (2d Cir. 2000) for the

proposition that an employee-witness may not attribute motive to observed

conduct or demeanor. [Id. at 4-5.]. Plaintiff argues in the alternative that the lay

opinion testimony would be more prejudicial than probative and a waste of time.

[Id. at 4-5]; Fed. R. Evid. 403.


       In opposition, Yale argues that it does not intend to introduce lay opinion

testimony. [Dkt. 110 (Def. Mem. in Opp’n)]. Rather, Defendant proffers that

Professors Dorsey and Wilkinson’s testimony will be directly tied to their role on

the Faculty Review Committee, which was formed by the Provost to investigate

Plaintiff’s consolidated appeals of her tenure denial. [Dkt. 120 (Summ. J. Decision)

13-14, 27-29]. The committee interviewed witnesses and recommended that the


                                          8
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 9 of 31



Provost affirm Plaintiff’s tenure denial because they found she was not retaliated

against and that the appropriate process was followed. [Id.].


      The Court agrees with Defendant that this case is distinguishable from

Hester. There, the Second Circuit explained:


      …in an employment discrimination action, Rule 701(b) bars lay opinion
      testimony that amounts to a naked speculation concerning the motivation
      for a defendant's adverse employment decision. Witnesses are free to testify
      fully as to their own observations of the defendant's interactions with the
      plaintiff or with other employees, but “the witness's opinion as to the
      defendant's [ultimate motivations] will often not be helpful within the
      meaning of Rule 701 because the jury will be in as good a position as the
      witness to draw the inference as to whether or not the defendant” was
      motivated by an impermissible animus.
Hester, 225 F.3d at 185 (quoting U.S. v. Rea, 958 F.2d 1206,1216 (2d Cir. 1992). In

Hester, the Second Circuit held that admission of four employees’ opinions that a

manager’s observed coldness and hostility was on account of plaintiff’s race was

a reversible error because the witnesses’ proffered testimony told the jury what

inference to draw. Hester, 225 F.3d at 187.


      Based on the Defendant’s proffer, the witnesses here would testify as to

conclusions they drew from materials submitted to the committee as part of their

consideration of Plaintiff’s appeal and conclusion that there was no procedural

impropriety. See [Pl. Ex. (Ltr. From Associate Provost Smith to Prof. Dorsey,

04/20/2016)](“It is not the role of the Committee to consider substantive issues of

professional competence…”)(citing § III.L.3 of Faculty Handbook). Moreover, their

testimony would be limited to their recommendations and how they arrived at them.

Their testimony would not implicate the speculative jump between observations

and motivation that Hester warns against. Rather, their testimony would go to how
                                         9
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 10 of 31



Yale’s administration rendered its decision to uphold the Department’s tenure

denial.


      Since the Faculty Review Committee did not consider the merits of Plaintiff’s

tenure case, Professors Dorsey and Wilkinson’s opinion on whether Plaintiff was

tenurable based on the scholarship standard would be inadmissible as speculative

lay opinions. Fed. R. Evid. 701. It appears that the academic administrators

referenced in Plaintiff’s motion in limine would be providing background

information on the tenure process at Yale, rather than opining on whether Plaintiff

was tenurable.


      Finally, evidence concerning the Faculty Review Committee’s appeal

decision is not more prejudicial than probative because the material was part of

the tenure decision process that Plaintiff is alleging was retaliatory. Although the

Provost, with the benefit of the Faculty Review Committee’s report, was not

rendering the same decision on tenurability for purposes of purging any alleged

retaliatory taint, whether or not the Provost believed or should have believed that

the Department’s decision was retaliatory is a material issue. For example, the

information may be used to rebut Plaintiff’s claim for punitive damages.


      Accordingly, the Court DENIES Plaintiff’s motion in limine regarding lay

opinion evidence as to Plaintiff’s employment. [Dkt. 100].


Dkt. 92: Defendant’s Motion to Exclude Admission of the Climate Review Report
[Pl. Ex. 7]
      Yale seeks to preclude admission of a 48 page document referred to as the

“Climate Review Report” that was prepared by Yale’s attorneys, Jamaal Thomas of

                                        10
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 11 of 31



Yale’s Office of Equal Opportunity, and Barbara Goren, outside counsel, following

allegations of, inter alia, sexual harassment raised in an anonymous March 2015

letter. [Dkt. 92]; see also [Dkt. 120 (Summ. J. Decision) at 7, 10-12, 21,

25](discussing the impetus for the investigation and conduct related thereto).


      Yale objects to introduction of the document on the grounds that it contains

two levels of hearsay-that which the interviewees told the interviewers and that

which the interviewers wrote in the report. Yale further objects on the grounds that

it is not relevant to trial because Professor Byrne cannot establish that the three

senior professors who voted against her tenure case knew what she said to Yale’s

attorneys and the document contains extraneous information about unrelated

issues. [Dkt. 92 at 2-3]. Lastly, Yale argues that the report’s probative value, if any,

is outweighed by its prejudicial affect because it contains witnesses’ impressions

of long-standing grudges and because interviewees were told that their

participation was confidential, undermining credibility. [Id. at 4-5].


      In response to Defendant’s motion, Plaintiff proffers that she does not intend

to introduce the report for the truth of the matter asserted, but rather to show that

Yale was on notice of the danger of retaliation. [Dkt. 103 (Pl. Mem. in Opp’n) at 1-

3]. Plaintiff further argues that both parties included Attorney Thomas on their

witness lists, eliminating one hearsay level and that the report is admissible as a

business record pursuant to Fed. R. Evid. 803(6) because Yale regularly conducted

such investigations. [Id. at 2-3]


      a. Hearsay and Relevance


                                          11
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 12 of 31



      Hearsay means a “statement that (1) a declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to prove

the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). Here, Plaintiff

offers a relevant, non-hearsay basis for admission of the report and some of the

statements contained therein. Defendant objects to this explanation because “risk

of retaliation” is not an element of Plaintiff’s claim and therefore Plaintiff is seeking

to introduce the Climate Review Report for the truth of the matter asserted. [Dkt.119

(Def. Repl. Br.) 5-6]. The Court disagrees.


      The report is directly relevant to Plaintiff’s claims for reasons that are clear

from the Court’s summary judgment ruling. The test for relevance is simply

whether “(a) it has any tendency to make a fact more or less probable than it would

be without the evidence; and (b) the fact is of consequence in determining the

action.” Fed. R. Evid. 401.


      As to the issue of notice, Plaintiff filed an internal appeal with the Provost on

the grounds that the adverse tenure decision was retaliatory. [Dkt. 120 (Decision

on Summ. J) at 13-14]. The Provost received the report prior to his conclusion that

the Department’s tenure decision was non-retaliatory. [Id. at 11, 13-14]. Thus,

whether the Provost had conflicting information about the potential for retaliation

prior to his decision is directly relevant to Plaintiff’s claims. Moreover, Plaintiff’s

participation in this meeting is the basis for her claim that she engaged in protected

activity. [Id. at 19-20]. For purposes of summary judgment, Plaintiff showed

evidence of a direct retaliatory animus shared among the three senior members of

the Department who confederated to vote against her tenure candidacy based on

                                           12
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 13 of 31



what they perceived to be adverse statements made by Professor Byrne to the

attorneys conducting the Climate Review. [Id. at 21-22]. The report addresses

statements by senior faculty members who opposed participation in the

investigation and opposed Plaintiff’s tenure candidacy, which again were shared

with Yale’s administration prior to Yale’s final decision on her appeal. [Pl. Ex. 7].


      Since Plaintiff has proffered a cognizable non-hearsay basis for admission

of the report, the Court need not endeavor to consider whether the document may

be admitted pursuant to the hearsay exception for business records, or whether

any other hearsay exceptions or definitional exclusions apply.


      B. Prejudicial Effect


      Fed. R. Evid. 403 counsels that “[t]he court may exclude relevant evidence if

its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” However, “virtually

all evidence is prejudicial to one party or another.” Chalco v. Belair, No. 3:15-CV-

340 (VLB), 2019 WL 456162, at *2 (D. Conn. Feb. 5, 2019). The Advisory Committee

Note to Rule 403 explains that ‘unfair prejudice’ means “…an undue tendency to

suggest decision on an improper basis, commonly, though not necessarily, an

emotional one.” Advisory Committee Note to Fed. R. Evid. 403 (1977). Additionally,

“[i]n reaching a decision whether to exclude on grounds of unfair prejudice,

consideration should be given to the probable effectiveness or lack of

effectiveness of a limiting instruction.” Ibid.


                                          13
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 14 of 31



      In this case, a limiting instruction would be appropriate. The Court agrees

with the Defendant’s position that the trial is not “a general referendum on the

Department of Spanish or Portuguese.” [Dkt. 92 at 4]. As Defendant notes, the

report was completed after attorneys interviewed fifty-seven people, many of whom

are not germane to Plaintiff’s case and their strongly held opinions are recounted

in the document. [Id. at 4]. For example, the report contains the following

statement: “Students identified the environment as ‘difficult,’ ‘disillusioning,’

‘inappropriate,’ ‘anxiety provoking,’ and ‘conflicted.’ Students identified a wide

range of causes.” [Pl. Ex. 7 at 40]. Gripes from unidentified students, justified or

not, are immaterial to the elements of Plaintiff’s retaliation and breach of contract

claims and could unduly prejudice Yale. Other opinions contained in the document

risk confusing the jury. See e.g. [Id. at 16-17](discussing staffing for the Portuguese

Department). In contrast, the report’s discussion of the purported personality and

professional conflicts among the senior faculty are relevant to Plaintiff’s argument

that the tenure denial occurred through the concerted efforts of three senior faculty

members and their explanations for their decisions were pretextual.


      In the Court’s review of the exhibit, it appears that irrelevant and unduly

prejudicial material may be severable. The parties are ordered to confer to consider

stipulated redactions. In the absence of a stipulation, the Court will issue a limiting

instruction at trial, should Plaintiff seek to introduce the report.


      Defendant’s Motion in Limine to Exclude Admission of the Climate Report

[Dkt. 92] is DENIED.



                                          14
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 15 of 31



Dkt. 95: Defendant’s Motion to Exclude Evidence of the Title IX Complaint that Post-
Dated the Negative Tenure Vote.
      Defendant seeks to preclude admission of the evidence concerning

Plaintiff’s meetings with the Title IX coordinators and the Title IX proceeding

against Professor González Echevarría on the grounds of relevance and undue

prejudice. [Dkt. 95]. In opposition, Plaintiff argues that the evidence is relevant and

probative of: (1) Yale's knowledge of Plaintiff's retaliation concerns; (2) Yale's

continual failure to protect Plaintiff from retaliation; and (3) Defendant’s assertion

of a “reasonable, honest belief” defense. [Dkt. 109 (Pl. Mem. in Opp’n)].


      By way of background, the Climate Report was completed by late fall of 2015.

See [Dkt. 120 (Summ. J. Decision) at 11-12]. Around this time, Attorney Thomas

asked Professor Byrne whether she would be willing to meet with Yale’s Title IX

coordinators and she agreed to do so. Those meetings took place starting in

December 2015. [Id.]. At summary judgment, the Court noted that there was some

ambiguity regarding whether the three senior professors who voted against

Plaintiff’s tenure denial were aware of the pending Title IX investigation against

Professor González Echevarría (as opposed to the Climate Review) when they

voted on Plaintiff’s tenure candidacy on February 9, 2016. Id. at 12-13. Yale’s formal

proceeding against Professor González Echevarría commenced on February 17,

2016. See [Pl. Ex. 46 (06/07/16, Factfinder Report on the Univ. Wide Comm. On

Sexual Misconduct) at 1](referencing C. Hashimoto’s formal complaint on

02/17/2016).




                                          15
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 16 of 31



      Professor Byrne is not alleging a cause of action for sexual harassment.

Additionally, Yale has not raised the “false claim” argument as to Plaintiff’s

asserted protected activity. See Spadola v. New York City Transit Auth., 242 F.

Supp. 2d 284, 292 (S.D.N.Y. 2003). Consequently, whether Plaintiff’s allegations of

sexual harassment by Professor González Echevarría are legally actionable is

irrelevant to her retaliation claims. See Manoharan v. Columbia Univ. Coll. of

Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir. 1988).


      Since the proceeding against Professor González Echevarría occurred after

the adverse tenure decision, the evidence considered and the disposition of the

proceeding does not make any material fact consequential to Plaintiff’s breach of

contract or retaliation claims more or less likely. See Fed. R. Evid. 401(a)-(b). The

investigation itself was far reaching and considered events remote in time.

Admission of the Title IX reports, related correspondence, and the outcome of the

investigation poses the risk of unduly prejudicing Yale and confusing the issues,

while adding little relevant evidence.


      However, the mere fact that Yale investigated Professor González Echevarría

following Professor Byrne’s allegations is not so prejudicial as to warrant

exclusion. Indeed, Yale had a legal obligation to investigate further. The Court can

envision scenarios where documents from the proceeding against Professor

González Echevarría would be admissible, even though it occurred after Plaintiff’s

tenure denial. For example, evidence could be introduced for impeachment

purposes, or where a witness is responding to allegations of retaliation, or to probe

the administration’s timing and coordination of events.

                                         16
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 17 of 31



      Because the Court can conceive of an admissible purpose for the evidence,

the Court must deny Yale’s motion in limine as to the reports and correspondence

in connection with the University Wide Committee On Sexual Misconduct’s

(“UWC”) proceeding against Professor González Echevarría without prejudice to

renew. Plaintiff is cautioned that the admissible use of this evidence is quite

circumscribed.


      Accordingly, the Court DENIES Defendant’s motion in limine as to evidence

and testimony concerning Professor Byrne’s participation in the Title IX

investigation prior to February 9, 2016. The Court GRANTS Defendant’s motion to

the extent it seeks to preclude admission of the outcome of Defendant’s

investigation into alleged sexual misconduct. The Court DENIES Defendant’s

motion to preclude admission of the UWC’s report, correspondence in connection

therewith, and investigative materials, without prejudice to renew.


      The parties are instructed to meet and confer in good faith to identify the

admissible portions of the material consistent with this ruling.


Dkt. 90: Defendant’s Motion to Exclude Evidence About Matters Unrelated to
Plaintiff or Protected by FERPA
      Yale’s first motion in limine [Dkt. 90] seeks to exclude, “Remote Events or

Allegations about Roberto González Echevarría,” (Pl. Ex. 44) memoranda and other

writings from Professor Rolena Adorno (Pl Exs. 56-59, 64-66, and 68-69), and

correspondence about witnesses’ efforts to identify the origin of an IP address to

determine who altered Professor González Echevarría’s Wikipedia page (Pl. Exs.

73, 158-60, 364, 365-77]. Yale also seeks an order permitting it to redact any student


                                         17
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 18 of 31



names that were inadvertently included in trial exhibits pursuant to the Family

Educational Rights and Privacy Act, 20 U.S.C. § 1232g (“FERPA”). [Id. at 3]. The

Court will address each of these issues in turn.


      a. Pl. Ex. 44 (Letter from Professor González Echevarría to Professor
         Michael Della Rocca dated June 15, 2016)
      The letter from Professor González Echevarría serves to clarify his response

to the question of whether he was ever previously accused of sexual harassment,

raised during the UWC investigation into the Title IX complaint against Professor

González Echevarría addressed above. In short, the letter amends Professor

González Echevarría’s earlier statement that he was never previously accused of

sexual harassment to now state that he was once told by then-Provost Peter

Salovey that students and/or faculty reported that they were “offended” by his

conduct. [Pl. Ex. 44]. The letter goes on to state that: “[t]he best way to proceed,

the Provost [then Peter Salovey] told me, was for me to take sexual harassment

training. He specifically told me that this was not intended to be discipline. He

added that my taking of the training would allow him to “tear up” whatever reports

he had received.” [Id.]. The letter goes on to state that the training he underwent in

response to the 2009 complaint, as well as training in the wake of the “climate

review” was not “particularly illuminating.” [Id.]


      Yale objects to introduction of the letter as irrelevant, more prejudicial than

probative, and constituting improper character evidence. Plaintiff opposes

Defendant’s motion, arguing that the document is relevant to whether Yale’s

administrators had a “reasonable, honest belief” that Plaintiff was not being


                                         18
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 19 of 31



retaliated against for protected activity. [Dkt. 105 (Pl. Mem. in Opp’n) 2-4]. The Court

agrees with the Defendant for reasons principally set forth above with respect to

the UWC investigation more generally. Nothing in this document suggests

retaliation or a retaliatory motive, but rather it goes to the merits of the underlying

sexual harassment investigation which is not material.


      The Court GRANTS Defendant’s motion to exclude admission of Pl. Ex. 44

as irrelevant. However, this ruling is limited to Plaintiff’s proffered use of the

statement and nothing in this ruling would preclude Plaintiff from introducing for

an admissible purpose, such as impeachment. See supra.16-17.


      b. Faculty and related third-party correspondence


      The Court DENIES Yale’s motion to exclude correspondence between

Professors Adorno, Stith, Vallis and others [Pl. Exs. 56-59, 64-66, and 68-69] for

reasons now made evident by the Court’s summary judgment decision. See [Dkt.

120 (Summ. J. Decision) at 21-22]. Considering these documents, the Court found

that a “reasonable jury could draw an inference that Professor Adorno, as well as

her close colleagues in whom she confided and confederated, would have believed

Plaintiff made statements against them both as part of the climate study and in or

prompting the anonymous article published in the Yale university newspaper, in

which she was quoted.” Id. at 21. The three professors who collectively and

concertedly opposed the climate study also cast the three adverse votes

controlling the outcome of Plaintiff’s tenure case. Plaintiff adduced evidence in




                                          19
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 20 of 31



opposing summary judgment to show the possibility of collusion among these

three senior faculty members.


        Expressions of animosity towards the Plaintiff alone are not enough to

render the relevant and probative evidence unduly prejudicial. Hypothetically, if

the jury were to believe that Professor Adorno thought that Plaintiff met the

academic standard for tenure but nevertheless voted against her simply to

maintain a voting bloc among the Department’s tenured faculty, it is unlikely that

Plaintiff would be able to prove that they denied her tenure “because” of her

protected activity. Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).

Whether the emails with negative comments about Plaintiff were prompted by

speculation about the contents of Plaintiff’s sexual harassment complaint or

whether they are reflective of general personal animosity or professional conflict

is a matter for the jury to consider when weighing the evidence.


       Accordingly, the Court DENIES Defendant’s motion in limine as to the senior

faculty members’ correspondence amongst themselves and others concerning

Plaintiff.


       Plaintiff agreed to voluntarily withdraw Pl. Ex. 64, which is a memorandum

from Professor Adorno. The memo primarily concerns her professional

relationship with Professor Kevin Poole, another former junior faculty member, and

is at best marginally relevant.


       c. Correspondence concerning Plaintiff’s IP address




                                         20
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 21 of 31



       Defendant seeks to exclude Pls. Ex. 73, 158-60, 364, and 375-77, which

concern witnesses’ efforts to determine an IP address of a computer used to edit

Professor González Echevarría’s Wikipedia webpage to add a paragraph that he

was accused of sexual harassment. The Defendant argues that the information is

both irrelevant and unduly prejudicial. Fed. R. Evid. 402 and 403. The Court

disagrees.


       The correspondence was exchanged between February 11, 2016 and

February 14, 2016, starting just two days after the adverse tenure vote. It purports

to concern witnesses’ attempts to determine who made a public statement about

sexual harassment allegations against Professor González Echevarría through

edits to his Wikipedia webpage. The Court DENIES Defendant’s motion in limine to

preclude admission of these exhibits for the same reason set forth above as to

Professor Adorno’s writings.


       d. Information protected by FERPA


       Defendant seeks an order to permit redaction of any student names that are

inadvertently visible in documents produced and now designated as trial exhibits.

The Court GRANTS the motion finding the privacy interests of students whose

identity and activity is irrelevant to the proceeding, but which was inadvertently

disclosed due to the volume of production, outweighs the public interest in their

identity. D. Conn. L. R. Civ. P. 5(e)(3).


Dkt. 93: Defendant’s Motion to Exclude Testimony from External Reviewers




                                            21
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 22 of 31



      Defendant seeks to exclude testimony from the nine academics who served

as external reviewers of Plaintiff’s scholarship regarding the reputation loss

suffered by Plaintiff. [Dkt. 93]. The Defendant argues that Plaintiff did not disclose

the external reviewers as potential damages experts until after the close of

discovery. [Dkt. 113 (Def. Repl. Br.)]. Plaintiff argues that she intends to call these

witnesses to testify as to their own perceptions and opinions about the impact of

a tenure denial on a scholar’s reputation. [Dkt. 104 (Pl. Opp’n)].


      The Court agrees with the Defendant. Pursuant to Fed. R. Evid. 701, “[i]f a

witness is not testifying as an expert, testimony in the form of an opinion is limited

to one that is: (a) rationally based on the witness's perception; (b) helpful to clearly

understanding the witness's testimony or to determining a fact in issue; and (c) not

based on scientific, technical, or other specialized knowledge within the scope of

Rule 702.”


      Fed. R. Evid. 701 was amended in 2000, “to eliminate the risk that the

reliability requirements set forth in Rule 702 will be evaded through the simple

expedient of proffering an expert in lay witness clothing.” Fed. R. Evid. 701,

Advisory Committee Notes to 2000 Amendments. The Advisory Committee notes

to the 2000 amendments offers insightful examples of prototypical lay opinions:

the “…appearance of persons or things, identity, the manner of conduct,

competency of a person, degrees of light or darkness, sound, size, weight,

distance, and an endless number of items that cannot be described factually in

words apart from inferences.” Id. (quoting Asplundh Mfg. Div. v. Benton Harbor

Eng'g, 57 F.3d 1190, 1196 (3d Cir. 1995)). The Advisory Committee notes explain

                                          22
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 23 of 31



further that the amendment incorporates the distinction between lay testimony

which “results from a process of reasoning familiar in everyday life” and expert

testimony which “results from a process of reasoning which can be mastered only

by specialists in the field.” Id. (citing State v. Brown, 836 S.W.2d 530, 549 (Tenn.

1992)); see also United States v. Ferguson, No. CRIM 3:06CR137 CFD, 2007 WL

4556625, at *2 (D. Conn. Dec. 20, 2007).


      Each of the nine academics rendered an opinion on the merits of Plaintiff’s

scholarship, but Plaintiff has not asserted that any of them have objective

knowledge of the facts at issue. Instead, their testimony would amount to

speculation as to how a tenure denial effects an academic’s reputation. The answer

to this question necessarily draws upon the witness’s experience in a highly

specialized field rather than everyday experience. Such testimony requires

disclosure and qualification of the witness as an expert pursuant to Fed. R. Evid.

702. Plaintiff has not done so here.


      Accordingly, Defendant’s motion in limine to exclude testimony from the

external reviewers for damages purposes is GRANTED.


Dkt. 96: Defendant’s Motion in Limine to Exclude Evidence of Plaintiff’s Opinions
about Her Scholarship
      Defendant seeks to exclude evidence of Plaintiff’s opinion as to the quality

of her scholarship. [Dkt. 96]. Defendant argues that since Plaintiff’s opinion about

her own scholarship is insufficient to demonstrate a retaliatory motive, it is

irrelevant and risks prejudicing Yale by confusing the applicable standards. Id. In

opposition, Plaintiff argues that she intends to offer a lay opinion pursuant to Fed.


                                           23
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 24 of 31



R. Evid. 701 to undermine Defendant’s purported non-retaliatory basis for the

tenure denial and it will set a foundation for some of the specific linguistic

vernacular used in her field. [Dkt. 108 (Pl. Opp’n)].


      Here, the Court agrees with the Defendant. As set out in the Court’s summary

judgment decision, “[t]enure decisions are fundamentally tied to subjective

professional judgments.” See [Dkt. 120 (Summ. J. Decision) at 17](citing Zahorik v.

Cornell Univ., 729 F.2d 85, 93 (2d Cir. 1984)). As Zahorik explains, in “the context

of disagreement about the scholarly merits of the candidate’s academic

work…[Plaintiff must show that] disagreements or doubts are influenced by

forbidden considerations such as sex or race.” 729 F.2d at 94. Plaintiff’s opinion

about her own scholarship does not increase the likelihood that Professor Adorno

and others thought that her scholarship was deficient because of her protected

activity. See Goodship v. Univ. of Richmond, 860 F. Supp. 1110, 1112 (E.D. Va.

1994)(“The opinions of Goodship and her expert are undoubtedly genuine, but they

simply have no bearing on whether the different opinions expressed by numerous

University faculty members were not genuine.”)(emphasis in original); see also

Zahorik, 729 F.2d at 94 (“Dr. Zahorik's conclusory assertion that two men granted

tenure are less well qualified adds nothing to her claim since the record at best

indicates a difference of opinion in evaluation of scholarly merit.”).


      Although the Court agrees that Plaintiff’s lay opinion as to relative merits of

her scholarship is irrelevant and risks confusing the jury, nothing precludes

Plaintiff from adducing evidence as to the factual basis for her tenure candidacy or

demonstrating how her colleagues’ opinions may have changed over time.

                                          24
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 25 of 31



Defendant’s motion in limine as to preclude lay opinion testimony from Plaintiff as

to her own scholarship is GRANTED.


Dkt. 91: Defendant’s Motion in Limine to Exclude Evidence of Plaintiff’s Alleged
Wage-Related Losses or any Requested Equitable Relief
      The Defendant and the Plaintiff agree that back pay is an equitable remedy

under Title VII and the Connecticut Fair Employment Practices Act (“CFEPA”) and

evidence of backpay should not be presented to the jury. [Dkt. 91]; [Dkt. 112 (Pl.

Resp.)]. Plaintiff also states that she is seeking reinstatement as equitable relief,

which is proper for the Court to determine. [Dkt. 112 (Pl. Resp.)].


      Accordingly, the Defendant’s motion in limine as to these issues is

GRANTED.


Dkt. 97: Defendant’s Motion in Limine to Exclude Evidence of Reinstatement


      The Defendant moves “to exclude argument and evidence related to

installation of Plaintiff to a tenure position at Yale.” [Dkt. 97 (Def. Mot. in Limine) at

1]. Specifically, Defendant argues that since Plaintiff’s tenure candidacy ended at

the departmental review stage, installation as a tenured professor would place her

in a better position than she would have been in because her tenure candidacy was

never considered by the Yale Tenure Appointments Committee (TAC), the Joint

Boards of Permanent Officers (JBPO), or by the Yale Corporation. [Id.]. The

Defendant argues that this case is distinguishable from Brown v. Trustees of Bos.

Univ., 891 F.2d 337, 359-61 (1st Cir. 1989)(rejecting university’s First Amendment

challenge to reinstatement with tenure where plaintiff was denied tenure by the

university president upon the provost’s recommendation at the final stage because

                                           25
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 26 of 31



of her sex). Yale’s reply brief makes clear that they object to testimony as to

reinstatement as a professor with tenure, not necessarily reinstatement generally.

[Dkt. 115 (Pl. Repl. Br.)].


       In opposition, Plaintiff argues that this case is distinguishable from Claudio

v. Mattituck-Cutchogue Union Free Sch. Dist., No. 09-CV-5251 JFB AKT, 2014 WL

1514235, at *2 (E.D.N.Y. Apr. 16, 2014) where the Court granted reinstatement

without tenure post-trial because there was an agreement to extend a probationary

period, which is absent here. [Dkt. 107 (Pl. Opp’n) at 3]. Plaintiff also argues that

reinstatement in her case is distinguishable from Honadle v. Univ. of Vermont &

State Agric. Coll., 56 F. Supp. 2d 419, 424 (D. Vt. 1999), where the Court held that

instatement would be inappropriate. Id. at 4. In Honadle, the district court denied

instatement to an unsuccessful job applicant if a jury were to find for plaintiff

because: (1) it would have injured the innocent candidate who was selected for the

department chair position, (2) the demand for instatement would “inappropriately

involve the Court in the university’s tenure decision,” (3) relations between plaintiff

and administration deteriorated and (4) the position was a high level, unique one.

56 F. Supp. 2d at 424.


       Reinstatement is the preferred form of relief in discrimination and retaliation

cases because it makes plaintiff whole with the least amount of uncertainty by

reestablishing an existing employment relationship. Reiter v. Metro. Transp. Auth.

of New York, No. 01 CIV. 2762 (JGK), 2003 WL 22271223, at *13 (S.D.N.Y. Sept. 30,

2003)(citations omitted).



                                          26
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 27 of 31



      The cases that the parties cite hold that the Court has the broad equitable

power pursuant to Title VII to order reinstatement with tenure. “Once a university

has been found to have impermissibly discriminated in making a tenure decision,

[…] the University's prerogative to make tenure decisions must be subordinated to

the goals embodied in Title VII.” Brown, 891 F.2d at 359. But, other cases have held

that whether a candidate should be reinstated with tenure is a question that courts

are “ill equipped to answer,” given tenure decision’s lasting and permanent impact.

Meling v. St. Francis Coll., 3 F. Supp. 2d 267, 277 (E.D.N.Y. 1998)(granting

reinstatement but denying reinstatement with tenure post-verdict where the tenure

decision had not yet taken place). Thus, the issue is whether the Court should order

Plaintiff’s reinstatement to a tenured position if she prevails, not whether the Court

has the authority to do so.


      Here, the Court agrees with the Defendant that this case is distinguishable

from Brown v. Trustees of Bos. Univ. because Plaintiff’s tenure case was denied at

the departmental level, whereas in Brown the plaintiff had already proceeded

successfully through multiple levels of review with near unanimous endorsement

of her colleagues within and outside of her department, twice. 891 F.2d at 342-44.


      The Court could envision a scenario where the additional levels of tenure

review are pro forma and a prevailing favorable departmental review would

functionally amount to a grant of tenure. However, Plaintiff has not suggested that

the additional levels of review by academics and administrators alike is pro forma

at Yale. Ordering Professor Byrne to be reinstated to a tenured position would



                                         27
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 28 of 31



bypass Yale’s additional levels of academic review and would place her in a better

position as a result of her protected activity.


      Of note, following the Climate Review, Yale placed the Spanish and

Portuguese Department into “receivership,” by replacing Professor Adorno as the

chair and including eight additional professors to participate in departmental votes

and operations. [Dkt. 81 (Pl. Mem. in Opp’n to Summ. J)]. This new structure would

suggest the elimination of the avenue by which collusion was alleged to have

occurred. See Meling, 3 F. Supp. 2d at 277, n.10 (denying prevailing plaintiff’s

request to retain jurisdiction over the tenure application, noting personnel changes

at the college).


      The Court GRANTS Defendant’s motion to exclude evidence and argument

related to installation of Plaintiff to a tenured position. [Dkt. 97].


Dkt. 94 Defendant’s Motion in Limine to Exclude Evidence Related to a Potential
Claim for Punitive Damages
      The final motion in limine under consideration pertains to whether the Court

should bifurcate the issues of punitive damages from liability for Plaintiff’s Title VII

retaliation claim pursuant to Fed. R. Civ. P. 42(b). [Dkt. 94 (Def. Mot. in Limine)]. In

opposition, Plaintiff argues that Defendant fails to meet its burden to establish that

bifurcation is necessary because the punitive damages issue is connected to

Plaintiff’s claim that Defendant’s administrators acted with reckless indifference in

their failure to protect her from retaliation. [Dkt. 106 (Pl. Mem. in Opp’n) at 3-4].

Plaintiff further argues that Defendant’s generalized argument that they would be

prejudiced by disclosure of their financial assets is insufficient to warrant


                                           28
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 29 of 31



bifurcation. [Id.]. In reply, Yale maintains that the issue of punitive damages is both

distinct and narrow from issues of liability and other kinds of loss. [Dkt. 116 (Def.

Repl. Br.)].


       Fed. R. Civ. P. 42(b) provides that “[f]or convenience, to avoid prejudice, or

to expedite and economize, the court may order a separate trial of one or more

separate issues, claims, crossclaims, counterclaims, or third-party claims. When

ordering a separate trial, the court must preserve any federal right to a jury trial.”

Bifurcation is within the district court’s discretion and is decided on a case-by-case

basis. Svege v. Mercedes-Benz Credit Corp., 329 F. Supp. 2d 283, 284 (D. Conn.

2004); Doe No. 1 v. Knights of Columbus, 930 F. Supp. 2d 337, 379 (D. Conn. 2013).

It is, however, the exception and not the rule, and the moving party bears the

burden of establishing that bifurcation is warranted. Svege, 329 F. Supp. 2d at 284.


       When considering whether to bifurcate, courts “should examine, among

other factors, whether bifurcation is needed to avoid or minimize prejudice,

whether it will produce economies in the trial of the matter, and whether bifurcation

will lessen or eliminate the likelihood of juror confusion.” Id. Bifurcation also “may

be appropriate where, for example, the litigation of the first issue might eliminate

the need to litigate the second issue, or where one party will be prejudiced by

evidence presented against another party.” Amato v. City of Saratoga Springs,

N.Y., 170 F.3d 311, 316 (2d Cir. 1999) (citations omitted). Other factors to consider

include whether the issues are significantly different from one another, whether the

case is to be tried before a jury or to the court, whether the posture of discovery

favors a single trial or bifurcation, and whether the evidentiary issues overlap.

                                          29
      Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 30 of 31



Knights of Columbus, 930 F. Supp. 2d at 379; see also Computer Associates Int'l,

Inc., 247 F.R.D. at 67 (“To determine whether bifurcation is warranted, courts

generally consider the following three factors: 1) whether significant resources

would be saved by bifurcation, 2) whether bifurcation will increase juror

comprehension, and 3) whether bifurcation will lead to repeat presentations of the

same evidence and witnesses.”) (citation omitted).


      The Court agrees with the Plaintiff’s contention that the liability issues are

intertwined with the issue of punitive damages. This case involves a single plaintiff

against a single defendant. As discussed previously, the crux of Plaintiff’s

retaliation claim is that three senior professors colluded to deny her tenure

because of her protected activity. Plaintiff’s claims survived summary judgment

because a reasonable juror could conclude that the appeal of her tenure denial

failed to purge any taint from retaliatory motives because the panel considering

her appeal did not concern the question of tenure itself. See [Dkt. 120 (Summ. J.

Decision) at 27-29](discussing cat’s paw theory). Thus, the jury would be

considering the same evidence in determining whether Defendant acted with

malice or reckless indifference to Plaintiff’s statutory rights. Kolstad v. Am. Dental

Ass'n, 527 U.S. 526 (1999).


      However, as a practical matter, an instruction on punitive damages risks

confusing the jury. Instead, the Court will bifurcate deliberation of punitive

damages, such that if the jury finds for the Plaintiff, the jury will be separately

charged to deliberate whether to award punitive damages. The issue of punitive



                                         30
       Case 3:17-cv-01104-VLB Document 130 Filed 09/03/20 Page 31 of 31



damages will not require the presentation of new evidence, except for disclosure

of Yale’s financial resources to the extent necessary.


       Accordingly, the Court DENIES Defendant’s motion to bifurcate evidence as

to Plaintiff’s claim for potential punitive damages but will bifurcate deliberations.

[Dkt. 94].


                                     Conclusion


       The Court enters the orders consistent with this memorandum of decision

as to the parties’ pre-trial motions in limine [Dkts. 90-97, 99-100].


       Finally, the Court reminds the parties that should they desire a referral to a

magistrate judge for a settlement conference, they should request a referral well in

advance of the forthcoming trial dates and schedule there conference promptly

after the matter is assigned to a Magistrate Judge.


                                               IT IS SO ORDERED.

                                               ______/s/_______________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge



Dated this day in Hartford, Connecticut: September 3, 2020




                                          31
